DETAILED ACTION
This is in response to the application filed on 03/15/2019 in which claims 1-18 are preserved for examination; of which claims 1 and 10 are in independent forms.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/15/2019 and 10/22/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter of abstract ideas. 
Step 1:
Claims 1-18 are directed to a method/system which is one of the statutory categories of invention.
Step 2A:
Prong 1:
Claims 1 and 10 are directed to an abstract idea without significantly more. The claims recite reducing dimension of a data set, clustering the data set by time of occurrence, finding a recent group, reducing dimension of the recent group, determining a threshold group, and distinguishing abnormal data in real time. As such, the steps of current claimed invention are could be performed in human mind and a paper using pen that falls within at least one groupings of abstract ideas enumerated in the 2019 PEG.
Claim 1 does not include any limitations requiring computer implementation. Claim 10 other than reciting multiple processors, nothing in the claim preclude the steps from practically being performed in human mind. Thus, the claimed invention is directed to an abstract idea of mental process. 
Prong 2:
This judicial exception is not integrated into a practical application. Claim 10 recites generic computer processors to implement the steps of the invention. The processors are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. At most the recited “input historical data” and “real-time data stream” could be considered as a extra solution activity of inputting data. See MPEP 2106.04(d) and 2106.05(g).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
Step 2B:
As discussed above, the claims 1 and 10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation of multiple processors are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. The features of utilizing processors, input historical data, and real-time data stream are conventional and well-understood functions in the art which is simply appending well-understood, routine, conventional activities previously known to the industry, specified at high level of generality to the general exception (See MPEP 2106.05(d)). Thus, the claimed additional elements individually and in combination do not amount significantly more than abstract idea.
Regarding dependent claims 2-9 and 11-18,
the dependent claims also lack additional elements that sufficient to amount to significantly more than abstract idea found in the independent claims. The dependent claims additional steps for analyzing, judgement, and/or evaluation data that do not amount significantly to more than abstract idea.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite wherein the threshold group comprising one or more of a maximum value, a minimum value, a mean value, a standard deviation, and a maximum occurrence frequency”. The claims continues with limitations of “15wherein abnormal data in a real-time data stream are data points with values larger than the maximum value or smaller than the minimum value; wherein abnormal data in a real-time data stream are data points with values outside of the mean value plus the standard deviation; and wherein an anomaly in the real-time data source system is predicted 20when the abnormal data occurred more frequently than the maximum occurrence frequency” which makes the claim indefinite. (Emphasis added by the Examiner)
It is not clear whether an abnormal data must satisfy all of the recited conditions of “data points with values larger than the maximum value or smaller than the minimum value”, “data points with values outside of the mean value plus the standard deviation”, and “20when the abnormal data occurred more frequently than the maximum occurrence frequency” or one of the recited conditions. The specification explains that when one of the above conditions is satisfied, the data points are identified as abnormal data. Thus, the metes and bounds of the claims are unclear to a person of ordinary skill in the art rendering the claims indefinite.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-10, 12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al., US 2013/0173218 (Maeda, hereafter) in view of Pao et al., US 7,777,743 (Pao, hereafter) and further in view of Wang et al, US 2019/0155672 (Wang, hereafter).
Regarding claim 1,
Maeda discloses a method of high dimensional data analysis in real-time comprising: 
executing a first dimension reduction on an input historical data set to generate a dimension-reduced data set (See Maeda: at least para 62 and Fig. 2-4, reducing dimension of the collected multidimensional time-series data (i.e. historical data)); 
determining a recent group comprising: clustering data points in the dimension-reduced data set into 10naturally clustered groups by time of occurrences of the data points; and finding the recent group from the naturally clustered groups (See Maeda: at least para 60, 66, 73-80 and Fig. 3, Fig. 5A-B, and Fig. 22-23B, clustering the reduced data into subpace classifications based on occurrence time. A person of ordinary skill in the art can select a subspace (e.g. recent group) based on the time range)); 
determining a threshold group from the (See Maeda: at least para 63, 103, 113, and Fig. 4, and Fig. 10-11); 
and distinguishing abnormal data from normal data in (See Maeda: at least para 62-63, 103, 113, and Fig. 4, and Fig. 10-11, distinguishing anomaly based on threshold values generating normal and abnormal data).  
Although, Maeda discloses executing a first dimension reduction and clustering the data into groups/classifications based on time, Maeda does not explicitly teach executing a second dimension reduction on data to generate a further dimension-reduced data set. 
On the other hand, Pao discloses further executing a second dimension reduction to generate further dimension reduction data (See Pao: at least Fig. 2A-2B and col. 5, lines 53-67). Maeda and Pao are from the same field of endeavor of data processing utilizing dimension reduction. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Maeda with Pao’s teaching in order to execute a second dimension reduction on the recent group to generate a further dimension-reduced data set with reasonable expectation of success. The motivation for doing so would have been to further reduce the amount of data to process and obtain sufficiently detailed data which resulting in faster detection of abnormal data.
The combination of Maeda and Pao discloses the limitations as stated above including detecting abnormal data. However, it does not explicitly teach detecting abnormal data in a real-time data.
On the other hand, Wang discloses detecting anomalous data in real-time data and using threshold learned from the historical data to detect abnormal data future data (See Wang: at least para 17, 22, 61, and Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Maeda and Pao with Wang’s teaching in order to detecting abnormal data in a real-time data with reasonable expectation of success. The motivation for doing so would have been that evaluating streams of network data in real-time to identify network failure events would greatly benefit network efficiency and operation.
Regarding claim 3,
the combination of Maeda, Pao, and Wang discloses wherein the determination of the recent group 25comprising: obtaining multiple dimension-reduced data sets from multiple input historical data sets generated from multiple experiments; and selecting a group containing most recent data from the multiple dimension-reduced data sets as the recent group (See Maeda: at least para 60, 66, 73-80 and Fig. 3, Fig. 5A-B, and Fig. 22-23B).  
Regarding claim 5,
the combination of Maeda, Pao, and Wang discloses wherein the second dimension reduction comprising reducing data dimension of the recent group under a Principle 10Component Analysis (PCA) model (See Pao: at least col. 5, lines 15-45).  
 Regarding claim 6,
the combination of Maeda, Pao, and Wang discloses wherein the threshold group comprising one or more of a maximum value, a minimum value, a mean value, a standard deviation, and a maximum occurrence frequency;  15wherein abnormal data in a real-time data stream are data points with values larger than the maximum value or smaller than the minimum value; wherein abnormal data in a real-time data stream are data points with values outside of the mean value plus the standard deviation; and wherein an anomaly in the real-time data source system is predicted 20when the abnormal data occurred more frequently than the maximum occurrence frequency (See Maeda: at least para 62-63, 103, 113, and Fig. 4, and Fig. 10-11).  
Regarding claim 7,
the combination of Maeda, Pao, and Wang discloses further comprising: training a classifier with the abnormal data set, the normal data set, or a 25combination of the abnormal data set and the normal data set; identifying, by the trained classifier, each of data points in the real-time data in the real-time data stream as abnormal data or normal data; and predicting, by the trained classifier, any anomaly in the real-time data source system (See Maeda: at least Abstract, para 62-64, 103, 105-106, 113, 116, and Fig. 4, and Fig. 10-11 and Wang: at least para 22, 61, and 67, training a classifier or learning machine based on past/historical data and threshold value to identify abnormal data in real-time data stream).  
Regarding claim 8,
the combination of Maeda, Pao, and Wang discloses Docket No. P1360US0015computing from the normal data set a normal discrepancy training data set (See Maeda: at least Abstract, para 62-64, 103, 105-106, 113, 116, and Fig. 4, and Fig. 10-11 and Wang: at least para 22, 61, and 67); training an independent normal data regression model using the normal discrepancy training data set to predict a normal data discrepancy value at a 5future point of time (See Maeda: at least Abstract, para 62-64, 103, 105-106, 113, 116, and Fig. 4, and Fig. 10-11 training a regression model to identify abnormal data through data discrepancy and deviation (para 63-65)); and training an independent abnormal data regression model by transfer learning based on the trained independent normal data regression model to predict an abnormal data discrepancy value at the future point of time; wherein the predicted discrepancy values are used to compare to an 10actual discrepancy value to identify anomaly in the real-time data source system at the future point of time (See Maeda: at least Abstract, para 62-64, 103, 105-106, 113, 116, and Fig. 4, and Fig. 10-11 and Wang: at least para 22, 61, and 67).  
Regarding claim 9,
the combination of Maeda, Pao, and Wang discloses computing from the abnormal data set an abnormal discrepancy training 15data set; training an independent abnormal data regression model using the abnormal discrepancy training data set to predict an abnormal data discrepancy value at a future point of time (See Maeda: at least Abstract, para 62-64, 103, 105-106, 113, 116, and Fig. 4, and Fig. 10-11 and Wang: at least para 22, 61, and 67); and training an independent normal data regression model by transfer 20learning based on the trained independent abnormal data regression model to predict a normal data discrepancy value at the future point of time (See Maeda: at least Abstract, para 62-64, 103, 105-106, 113, 116, and Fig. 4, and Fig. 10-11 training a regression model to identify abnormal data through data discrepancy and deviation (para 63-65)); wherein the predicted discrepancy values are used to compare to an actual discrepancy value to identify anomaly in the real-time data source system at the future point of time  (See Maeda: at least Abstract, para 62-64, 103, 105-106, 113, 116, and Fig. 4, and Fig. 10-11 and Wang: at least para 22, 61, and 67).
Regarding claims 10, 12, and 14-18,
the scopes of the claims are substantially the same as claims 1, 3, and 5-9, respectively, and are rejected on the same basis as set forth for the rejections of claims 1, 3, and 5-9, respectively.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al., US 2013/0173218 in view of Pao et al., US 7,777,743 further in view of Wang et al, US 2019/0155672 and further in view of Mathews et al., US 2020/0099708 (Mathews, hereafter).
	Regarding claim 2,
the combination of Maeda, Pao, and Wang discloses the limitations as stated above including dimension reduction using models such as PCA. However, it does not explicitly teach wherein the first dimension reduction comprising reducing data dimension of the input historical data set under a t-distributed stochastic neighbor embedding (t-SNE) model.  
On the other hand, Mathews discloses reducing dimension of data using t-SNE technique (See Mathews: at least para 15, 26-27, Fig. 1 and Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Maeda, Pao, and Wang with Matthews’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve clustering of collected data in the first dimension reduction because t-SNE is an unsupervised, non-linear technique primarily used for data exploration and visualizing high-dimensional data giving intuition of how the data is arranged in a high-dimensional space.

Regarding claim 11,
the scope of the claim is substantially the same as claim 2, and is rejected on the same basis as set forth for the rejection of claim 2.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al., US 2013/0173218 in view of Pao et al., US 7,777,743 further in view of Wang et al, US 2019/0155672 and further in view of Gates et al., US 2019/0098039 (Gates, hereafter).
	Regarding claim 4,
the combination of Maeda, Pao, and Wang discloses clustering data into time subpaces or classifications that a user can select a group with the latest time range (See Maeda: at least para 60, 66, 73-80 and Fig. 3, Fig. 5A-B, and Fig. 22-23B). However, it does not explicitly teach selecting a group with a smallest loss function value from clustered groups;  5wherein the group is the group with the smallest loss function value.  
On the other hand, Gates discloses multidimensional nonlinear manifold clustering in which a cluster is selected based on minimum loss function (See Gates: at least para 19 and 84). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Maeda, Pao, and Wang with Gates’s teaching in order to select a group with a smallest loss function value from the naturally clustered groups;  5wherein the recent group is the group with the smallest loss function value with reasonable expectation of success. The motivation for doing so would have been to control information loss during dimension reduction and clustering data.
Regarding claim 13,
the scope of the claim is substantially the same as claim 4, and is rejected on the same basis as set forth for the rejection of claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Banerjee et al., US 2013/0346594 disclosing determining threshold conditions for performing operations within a performance monitoring tool. Metric data is collected from a computing system environment and clustering analysis is performed on the metric data to generate a plurality of clusters. One or more candidate clusters are selected that are candidate clusters for generating a threshold condition for performance monitoring. At least one threshold condition for performance monitoring is generated based on a composition of the selected one or more candidate clusters. The at least one threshold condition is then applied to future performance metric data to determine whether to perform an operation in response to the future performance metric data meeting or not meeting the at least one threshold condition.
Della Corta et al., US 2018/0024875 disclosing Methods and systems for detecting anomalous behavior include performing a principal component analysis on a plurality of key performance indicators (KPIs) to determine a set of principal axes. The KPIs are clustered in a space defined by the set of principal axes. Local and structural anomalies are determined in the clustered KPIs. The structural and local anomalies are classified based on historical information. 
Liu et al., US 9,280,517 disclosing extracting attributes from the artificial lift system data. Data mining techniques are applied to the attributes to determine whether the artificial lift system is detected to fail within a given time period. An alert is output indicative of impending artificial lift system failures.

Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291. The examiner can normally be reached M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162   
05/05/2022